             Case 3:18-cr-01666-H Document 58 Filed 07/27/21 PageID.151 Page 1 of 2
AO 245B (CASDRev. 01/19) Judgment in a Criminal Case for Revocations


                                   UNITED STATES DISTRICT COURT
                                          SOUTHERN DISTRICT OF CALIFORNIA
           UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                                                  (For Revocation of Probation or Supervised Release)
                                                                  (For Offenses Committed On or After November 1, 1987)
                              V.

         ANDRES TREVINO-TRONCOSO (1)                                 Case Number:          18CR1666-H
         also known as: Andres Enrique Trevino
                                                                  Timothy Robert Garrison, Federal Defenders of San Diego, Inc.
                                                                  Defendant’s Attorney
Registration Number:      68228-298
    -
☐
THE DEFENDANT:
☒ admitted guilt to violation of allegation(s) No.         1.

☐ was found guilty in violation of allegation(s) No.                                                  after denial of guilty.
Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                  Nature of Violation
            1                      nv1, Committed a federal, state or local offense
                                   .
                                   .
                                   .
                                   .
                                   .
                                   .
    Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances.

                                                                   July 26, 2021
                                                                   Date of Imposition of Sentence



                                                                   HONORABLE MARILYN L. HUFF
                                                                   UNITED STATES DISTRICT JUDGE




                                                                                                                      18CR1666-H
           Case 3:18-cr-01666-H Document 58 Filed 07/27/21 PageID.152 Page 2 of 2
AO 245B (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:              ANDRES TREVINO-TRONCOSO (1)                                                Judgment - Page 2 of 2
CASE NUMBER:            18CR1666-H

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 COUNTS 1 AND 2: 24 MONTHS ON EACH COUNT CONCURRENT.

 THE 24 CONCURRENT MONTHS IN THIS CASE SHALL BE SERVED AS FOLLOWS:
 12 MONTHS TO RUN CONSECUTIVE TO THE SENTENCE IMPOSED IN S.D. CAL. CASE NO. 20CR3556-H AND
 12 MONTHS TO RUN CONCURRENT WITH THE SENTENCE IMPOSED IN S.D. CAL. CASE NO. 20CR23556-H.




 ☐     The court makes the following recommendations to the Bureau of Prisons:




 ☐     The defendant is remanded to the custody of the United States Marshal.

 ☐     The defendant must surrender to the United States Marshal for this district:
       ☐    at                              A.M.              on
       ☐    as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 ☐
       Prisons:
       ☐    on or before
       ☐    as notified by the United States Marshal.
       ☐    as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at                                       , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL



                                                                                                           18CR1666-H
